DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 7-11, 14-16, 19-22 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2018/0040304) in view of Holmes (US 2018/0068490) and Lee, Yen-Chi et al (US 2006/0215753) and further in view of Cusack et al (US 2008/0129844).
Claims 3, 5-6, 12-13, 17-18 and 23 (Cancelled). 
The entire previous action is reproduced without 112 issue.  The amendment to the claim is highlighted with underlining and will be addressed by the prior art of Cusack.
Claims 1, 14 and 20, Choi teaches a method of presenting a live video call, a first user device and a computer program product comprising performing operations as follows: 
a)	receiving, with a processor of the first user device, a first live video stream  from a first camera of the first user; (Fig. 5, step 501: video call connection.  The image-compositing unit 320 thus tracks the composition region to compose two image frames. For example, if image composition is performed during the video call, the image-compositing unit 320 tracks the position of the composition region in each of the images received in real-time from the counterpart terminal and the camera of the portable terminal, and performs the image composition according to the changed position. [0037]);	
b)	receiving, with the processor, a  second live video stream from a network location; (Fig. 5, step 503 second image acquired from counterpart terminal. Please note all images are acquired/captured in real time, by cameras [0027]);
c)	extracting, with the processor, a portion of the second live video stream received from the network location; (Choi teaches, step 515, to compose region of the first image and the composition region of the second image by an alpha-blending operation, [0058]. Examiner however notices that Choi does not explicitly describe the “extracting”… Lee teaches: When the local users describes the ROI in terms of a "face," ROI extraction module 60 analyzes the near-end or far-end video, as applicable, to automatically identify a face and designates coordinates associated with the identified face as the ROI, [0099]);

d)	determining, with the processor, the extracted portion of the second live video stream comprises a first portion of a body of a user; 
e) 	determining, with the processor, the extracted portion of the second live video stream does not comprise a second portion of the body of the user; 
f)	in response to determining the extracted portion of the second live video stream comprises the  first portion and does not comprise the second portion, (see step d and e)), generating, with the processor, a live extracted portion of the second live video stream onto a visual representation of a body superimposed on top of the first live video stream received from the first camera; (Fig. 5, steps 505-515.  While Choi teaches “composing portions of images from the first and second video stream), Choi does not use the term “superimposing”, Holmes teaches “combining a portion of the first live video and a portion of the second live video in real-time to create a superimposed video including a frame perimeter within which a combined portion of the first live video and second live video is contained, wherein the superimposed video includes the first human element and the second human element, wherein, within the superimposed video, the first human element and the second human element may concurrently occupy any location within the frame perimeter; and transmitting the superimposed video to at least one of the first user device and the second user device, [0016-0018] and Fig. 4”.
g) 	displaying, with the processor, the generated live superimposed video (Fig. 5, 515, displaying  the image that was composed during the video call, [0010]).


As indicated above, the newly added feature is addressed by Cusack via Fig. 4 where the top image comprises the entire image a person and the bottom image only show a portion of the body with legs. 
Therefore it would have been obvious to the ordinary artisan before the effective filing date to modify Choi to include the teaching of Holmes to explicitly describe the process of extracting portion of images and collecting only ROI being relevant to the communication and also to include the teaching of Lee to explicitly and indisputably describe the “superimposing” action to avoid any confusion when execute the steps of the invention as well an ability to compose/impose on a real-time live video stream for immediate enjoyment of the communication session and furthermore to include the teaching of Cusack to provide an ability to present the ROI or Object of interest with higher resolution for viewing.

Claims 2, 15 and 21, wherein the first user device comprises a second camera, the method further comprising receiving, with the processor, a  third live video stream from the second camera and transmitting, with the processor, the third live video stream to the network location. (See the rejection of the independent claims and Holmes’s Fig. 1 where multiple participants 20 involving in a multi-feed video streams of conferencing call, [0060-0062].  Fig. 9A also shows first video stream, second video stream and the third video stream (i.e., composed video stream).

Claim 4 and 16, wherein extracting the portion of the second live video stream comprises processing, with the processor, the second live video stream to detect a face of a user and extracting, with the processor, pixels of the second live video stream associated with the detected face of the user, wherein the portion of the second live video stream comprises the pixels associated with the detected face of the user.  (See claim 1 or Choi: a face detection technique and a Region-Of-Interest (ROI) analysis technique, [0034] and pixel and RGB values, [0037], Lee teaches ROI extraction module 60 may apply an algorithm for face detection, feature extraction, object segmentation, or tracking according to conventional techniques known to those skilled in the art of video ROI processing. For example, ROI extraction module 60 may apply conventional techniques that rely on ROI identification based on lumina or chroma values of pixels of the video input data, [0037]. Holmes:  a detection/recognition algorithm may be used to identify and extract the human elements from a real-time video feed. One or more of the following detection/recognition methods may be used (in whole or in part) to identify and extract the human element(s) from a live video feed, [0012]).
Claims 7, 19 and 24, wherein the first  live video stream from the first camera is taken in a direction opposite a direction of a user of the first user device in relation to the first user device. (See the rejection of the independent claims and Holmes: FIG. 9B utilizes one user device's 20 front camera 118 and one user device's 20 back camera 119, but the present invention may also utilize any cameras of a device 20 facing any direction to capture video 210 concurrently, [0104] and fig. 9B);
Claim 8, wherein the live superimposed video is generated by superimposing a live video of a user of a second user device onto a live video of an environment containing the first user device. (See Holmes’ fig. 6A; Choi’s Fig. 7C).
Claim 9, further comprising receiving, with the processor, a third live video stream from a second network location, wherein generating the live superimposed video in real-time comprises superimposing the portion of the second live video stream and a portion of the third live video stream on  top of the first live-video stream received from the first camera.
 (See the independent claims and further Holmes teaches superimposition of live video stream, i.e., the first stream, with other live video stream, i.e., second video stream, to generate the  multiplexed video stream, third video stream).
Claims 10-11, wherein the first live video stream is received from a second user device associated with a second user and the second live video stream is received from a third user device associated with a third user; wherein the live superimposed video portrays the second user and the third user in front of the first camera.  (See Holmes: Fig. 1, multiple participants 20 involving in the call);
Claim 22, wherein the computer- readable program code is further configured to process the second live video stream to detect a face of a user and extract pixels of the second live video stream associated with the detected face of the user. (See claims 4-6 and 16-18).
Claim 25, wherein the live superimposed video is generated by superimposing a live video of a user of a second user device onto a live video of an environment containing the first user device.  (Please see the independent claims).
Claim 26, wherein the instructions further cause the processor to receive a third live video stream from a second network location, wherein generating the live superimposed video in real-time comprises superimposing the portion of the second live video stream and a portion of the third live video stream on top of the first live-video stream received from the first camera.  (By obviousness, since the system is capable of performing the steps of the claim based on two users communication, it should be capable of performing on additional user, i.e, third, fourth user). 

Claim 27, wherein the second live video stream is received from a second user device associated with a second user and the third live video stream is received from a third user device associated with a third user.  (See the independent claims and claim 26)
28, wherein the live superimposed video portrays the second user and the third user in front of the first camera. (See the independent claims and claim 26)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651